Title: From John Adams to John Quincy Adams, 5 March 1808
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy March 5th. 1808

Livy in his 42. Book and chapters 29 and thirty, as an introduction of his History of the War between the Romans and Perseus King of Macedonia, says that all the Kings and States of Europe and Asia had their Attention fixed upon those two powerfull Nations upon the Point of engaging in War. He first explains the Views of the Kings Eumenes, Prusias, Ariarathes, Antiochus, Ptolomy, Massinissa, Gentius and Cotys, and their dispositions towards the two belligerent Powers. This will amuse you when you have a moment of Leisure to read it. But when he comes to the Republicks he will interest you. He says the Multitude, who usually take the worst Side, inclined towards the Macedonians. The Principal Citizens, were divided into three Classes.
Some attached themselves with so much Servility, devotion and Partiality, that they lost all Credit with their Fellow Citizens: few of these were influenced by the Justice of the Roman Government; the major part regarded only their own Interest, convinced they should have credit in their own Cities, only in proportion to the Services they should render the Romans.
A Second Class was of those who were decidedly devoted to the King: some because their debts made them wish for Change; others, because their natural Vanity, and fondness for Noise and Ostentation, determined them to Side with the Multitude, who had openly declared for Perseus—
A third Class, consisting of the most prudent and judicious, if it had been absolutely necessary to take either Side, and they had been at Liberty to choose between the two, would have preferred the Romans to the King: but they desired still much rather, if that had been possible, that neither of the two Powers should much augment their Strength, by the destruction or reduction of the other, and that retaining a kind of Equality and ballance, they should be at Peace with each other; because, in that case, one of the two taking the weak States under there its protection which the other might be for oppressing, would render their Condition much more tranquil and secure. In this kind of indeterminate neutrality, they considered, as from a place of Safety, the battles and dangers of those, who had joined either with the one or the other.—We shall see, after the War is terminated that they were much mistaken in believing themselves safe by this Conduct.
Cato, in a Speech to the Senate, on a Complaint against the Rhodians, after the War says, I believe indeed the Rhodians did wish, that the Romans had not conquered Perseus: but that desire is only common to them, with all other States. This is not the Effect of Enmity to the Romans, but love of their own Liberty, for which they have just reason to fear, if there be any no longer any power capable of ballancing ours, and of preventing Us from doing all that We think fit.—The Conduct of the Romans soon demonstrated that this observation of Cato was as prophetical as it was honest and candid.
Livy 45. C. 18. 21. Among the Principal Persons of each City, there were three Parties. The one was entirely devoted to the Romans, another was in Amity with the Kings; and both making their Court to their Protectors with abject Flattery, rendered themselves powerful in their Cities, which they greatly oppressed. The third Party of the Citizens opposite to the two others, observed a kind of Medium, espousing the Party neither of the Kings Romans nor of the Kings, but devoted themselves to the defence of their Laws and Liberty. These last, at bottom were much esteemed and beloved in their respective Cities, but had no Authority in them. All Offices, Embassies, Distinctions and Rewards after the defeat of Perseus, were conferred on those who had followed the Party of the Romans, and they employed their Credit to ruin those inevitably, who were not in the same Interest.
These Tools of a Party succeeded too well, in their Intrigue and procured the Banishment, not to Botany Bay nor to Cayenne, but to Rome and from thence to different Places in Italy from whence not more than one third of them ever returned and that not till after seventeen years of misery.
The same Game was played afterwards in Achaia, and Polybius was one of the Banished Quids. But he found Protectors in the Scipios, whom he has well rewarded in his History. You will find in the twenty sixth Book of Rollins Roman History Vol. 5. p. 465. to 491. a good Account of all this Villany and the perfect Resemblance to our own times and our own Country in Relation to France and England, makes it interesting at this moment to you and me, who are precisely in the Case of Polybius and all the Neutrals in Ætolia and Achaia.

J. AdamsWe are all well